Withdrawn Rejections
The rejection of claims 1-4, 6, 7, 9, 10, 12-15, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 24, and 25 of U.S. Patent No. 10092617 (Application No. 14/396,594) is withdrawn because a terminal Disclaimer was filed 8/04/2021 (Approved 8/04/2021).
The rejection of claims 1-3, 6, 12-15, and 26 that are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, 10, 13, and 17-19 of copending Application No. 15/773392 having effective filing date of 11/03/2015 is withdrawn because Instant Application 16117303 having an effective filing date of 10/17/2012 has the earliest effective filing date.
The rejection of claims 4, 7, 9, and 10 that are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, 10, 13, and 17-19 of copending Application No. 15/773392 having effective filing date of 11/03/2015 as applied to claims 1-3, 6, 12-15, and 26 above, and further in view of Onishi (Biol. Pharm. Bull. 26(1) 116—119 (2003)), Mosquiera (Journal of Drug Targeting. 1999. Vol. 1. No. I, pp. 65-78), and Essa (European Journal of Pharmaceutics and Biopharmaceutics 75 (2010) 96-106) as evidenced by HiMedia is withdrawn because Instant Application 16117303 has the earliest effective filing date.
The rejection of claims 1-4, 6, 12-15, and 26 that are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 34-36 of copending Application No. 16/196130 having effective filing date of 11/22/2017 in view of Wang (Int J Nanomedicine. 2011;6:1443-51. doi: 10.2147/1JN.S19765. Epub 2011 Jul 7) and Kim (Journal of Controlled Release Volume 157, Issue 2, 30 January 2012, Pages 279-286) is withdrawn because Instant Application 16117303 having an effective filing date of 10/17/2012 has the earliest effective filing date.
The rejection of claims 7, 9, and 10 that are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 and 34-36 of copending Application No. 16/196130 having effective filing date of 11/22/2017, Wang (Int J Nanomedicine. 2011;6:1443-51. doi: 10.2147/1JN.S19765. Epub 2011 Jul 7) and Kim (Journal of Controlled Release Volume 157, Issue 2, 30 January 2012, Pages 279-286) as applied to claims 1-4, 6, 12-15, and 26 above, and further in view of Onishi (Biol. Pharm. Bull. 26(1) 116—119 (2003)) and Essa (European Journal of Pharmaceutics and Biopharmaceutics 75 (2010) 96-106) is withdrawn because Instant Application 16117303 having an effective filing date of 10/17/2012 has the earliest effective filing date.
The rejection of claims 1-3, 6, 12-15, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 12, 14, 15, 18-21, and 23 of copending Application No. 16/466566 having effective filing date of 11/02/2016 in view of Wang (Int J Nanomedicine. 2011;6:1443-51. doi: 10.2147/1JN.S19765. Epub 2011 Jul 7) and Kim (Journal of Controlled Release Volume 157, Issue 2, 30 January 2012, Pages 279-286) is withdrawn because Instant Application 16117303 having an effective filing date of 10/17/2012 has the earliest effective filing date.
The rejection of claims 4, 7, 9, and 10 that are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 12, 14, 15, 18-21, and 23 of copending Application No. 16/466566 having effective filing date of 11/02/2016 as applied to claims 1-3, 6, 12-15, and 26 above, and further in view of Onishi (Biol. Pharm. Bull. 26(1) 116—119 (2003)), Mosquiera (Journal of Drug Targeting. 1999. Vol. 1. No. I, pp. 65-78), and Essa (European Journal of Pharmaceutics and Biopharmaceutics 75 (2010) 96-106) as evidenced by HiMedia (http://himedialabs.com/TD/TC222.pdf, accessed 8/30/2020) is withdrawn because Instant Application 16117303 having an effective filing date of 10/17/2012 has the earliest effective filing date.
The rejection of claims 1-4, 6, 12-15, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 30, 46, 47, 49, 50, 56, and 59 of copending Application No. 16/515405 having effective filing date of 7/18/2018 in view of Wang (Int J Nanomedicine 2011; 6:1443-51. Doi 10.2147/1JN.S19765 Epub 2011 Jul 7) and Kim (Journal of Controlled Release Volume 157, Issue 2, 30 January 2012, Pages 279-286) is withdrawn because Instant Application 
The rejection of claims 7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 29, 30, 46, 47, 49, 50, 56, and 59 of copending Application No. 16/515405 having effective filing date of 7/18/2018, Wang (Int J Nanomedicine. 2011;6:1443-51. doi: 10.2147/1JN.S19765. Epub 2011 Jul 7) and Kim (Journal of Controlled Release Volume 157, Issue 2, 30 January 2012, Pages 279-286) as applied to claims 1-4, 6, 12-15, and 26 above, and further in view of Onishi (Biol. Pharm. Bull. 26(1) 116—119 (2003)) and Essa (European Journal of Pharmaceutics and Biopharmaceutics 75 (2010) 96-106) is withdrawn because Instant Application 16117303 having an effective filing date of 10/17/2012 has the earliest effective filing date.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Rejoinder-Election/Restrictions

Claims 1-4, 6, 7, 9, 10, 12-15 and 26 are directed to an allowable product. Claims 5, 8, 11, 23 and 24 are a species previously withdrawn from consideration as a result of a restriction requirement. As Claims 5, 8, 11, 23 and 24 have all the limitations of the allowable base claim 1 and further limit base claim 1 the election of a species requirement as it relates to claims 5, 8, 11, 23 and 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Accordingly, the election of species requirement set forth in the Restriction dated December 31st, 2019 has been withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Coughlin on 8/12/2021.
The application has been amended as follows:
1. (Currently Amended) A biodegradable polymeric nanoparticle formed of a block copolymer comprising poly(lactic acid)(PLA) chemically modified with a hydrophilic-hydrophobic block copolymer, wherein said hydrophilic-hydrophobic block copolymer is selected from a block copolymer consisting essentially of poly(methyl methacrylate)-poly(methylacrylic acid)(PMMA-PMAA), poly(styrene-polyacrylic) acid(PS-PAA), poly(acrylic acid)-poly(vinylpyridine)(PAA-PVP), poly(acrylic acid)-poly(N,N-dimethylaminoethyl 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Onishi (Biol. Pharm. Bull. 26(1) 116—119 (2003)) teaches polymeric nanoparticles that are formed from a PLA core with a hydrophilic-hydrophobic block copolymer coating, e.g., PEG-PPG-PEG, which fails to make obvious polymeric nanoparticle formed of a block copolymer comprising poly(lactic acid)(PLA) chemically modified with a hydrophilic-hydrophobic block copolymer. Mosquiera (Journal of Drug Targeting. 1999. Vol. 1. No. I, pp. 65-78), as evidenced by HiMedia, is directed to PLA nanocapsules that are conjugated with PEG, i.e., hydrophilic polymer, however, Mosquiera does not teach the conjugation of a hydrophilic-hydrophobic block copolymer to PLA. Further, Essa (European Journal of Pharmaceutics and Biopharmaceutics 75 (2010) 96-106), Wang (Int J Nanomedicine. 2011; 61:1443-51, doi:10.2147/IJN.S19765, Epub 2011 Jul 7), Kim (Journal of Controlled Release Volume 157, Issue 2, 30 January 2012, Pages 279-286) and Farokhzad (CANCER RESEARCH 64, 7668-7672, November, 2004), as a whole, do not cure the deficiencies of Onishi and Mosquiera. Therefore, the teachings of Onishi, Mosquiera, Essa, Wang, Kim and Farokhzad, as a whole, fail to make obvious the biodegradable polymeric nanoparticle formed of a block copolymer comprising poly(lactic acid)(PLA) chemically modified with a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626